DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims filed 4-15-2021.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 5-7, 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kerselaers 2015/0042524 in view of Montgomery 2015/0118973

Regarding claim 1. Kerselaers teaches an ear-worn electronic device configured to be worn by a wearer (Figs 1-4, hearing aid, para [1-2, 29]), 
the device comprising: an enclosure configured to be supported by or in an ear of the wearer (Figs 1 and 4 hearing aid, [1-2, 29]); 
electronic circuitry (electrical signal processing circuitry, [12, 30]) disposed in the enclosure and comprising a wireless transceiver (wireless communication device, [1-2]); and an antenna in or on the enclosure (Figs 1-4),
 the antenna comprising: a first antenna element (Fig 2, first antenna element 12a, [31]) ; a second antenna element (Fig 2 second antenna element 12b, [31]);
 a feed (Fig 2, port F for feeding) comprising first and second feed line conductors coupled to the wireless transceiver, the first feed line conductor (Fig 2, Left port F feeding) further coupled to the first antenna element (12a) and the second feed line conductor (Fig 2, right port F feeding) further coupled to the second antenna element (12b); and 
Kerselaers teaches a reactive component/a capacitance placed across the feeding port F coupled between the first and second antenna elements (12a and 12b shows in Fig 2, [12, 16, 39]).
Kerselaers does not teach a reactive component coupled between the first and second antenna elements and situated at a location on the antenna other than the feed, wherein the reactive component is configured to modify a surface current of the antenna to modify an input impedance at the feed.
Montgomery teaches a communication device of the subject discloses includes broadly any electronic device that provides voice, video or data communication, see para [279]) and 
a reactive component (Fig 31 reactive element 3126, [186]) coupled between the first (Fig 31 the first antenna 3102, [186]) and second antenna elements (Fig 31 the second antenna 3104, [186]) and situated at a location on the antenna other than the feed (Fig 31 shows), 
wherein the reactive component is configured to modify a surface current of the antenna to modify an input impedance at the feed (para [186] teaches reactive element 3126 such as a fixed or variable inductor L is provided  in the connecting element 3106 to provided control of the mutual coupling between feed points). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modified Kerselaers’s hearing device by adding reactive component coupled between the first and second antenna elements and situated at a location on the antenna other than the feed, wherein the reactive component is configured to modify a surface current of the antenna to modify an input impedance at the feed as taught by Montgomery the reactive element can provided in the connecting element to provide control (reduction) of the mutual couple between feed points for antenna element, see Montgomery’s para [186].

Regarding claims 2-3, 5-6, Kerselaers does not teach the limitation of claims 2-3, 5-6.
Montgomery teaches the limitation of claim 2, wherein the antenna is a balanced antenna (Fig 5 shows balanced antenna structure, see para [118]). 
Montgomery teaches the limitation of claim 3, wherein the reactive component comprises a capacitor (para [233] teaches reactive element such as one or more variable capacitors)
Montgomery teaches the limitation of claim 5, wherein the reactive component comprises an inductor (para [206] teaches wherein the reactive component comprises an inductor)
Montgomery teaches the limitation of claim 6, wherein the reactive component comprises an L-C network or an RLC network (para [132] teaches Capacitor/series inductor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modified Kerselaers’s hearing device by adding the antenna is a balanced antenna, the reactive component comprises a capacitor, an inductor, an L-C network as taught by Montgomery, the reactive element coupled to the antenna that reconfigure the electrical length of the antenna, and thereby change the operating frequency of the antenna to a desirable frequency, see Montgomery’s para [233]. 

Regarding claim 7.  Kerselaers teaches the device of claim 1, wherein the antenna comprises a strap between the first and second antenna elements (Fig 2, a strap/copper strip conducting lines 16, and 18 between the first/second antenna elements 12a/12b, [31-32] and reactive component/capacitance placed across the feeding port F, [39]).

Regarding claim 9.  Kerselaers as modified by Montgomery teaches the device of claim 1, wherein the reactive component (Fig 31, reactive component 3126, [186]) comprises a first reactive component (Fig 31 a first reactive component 3122, [189]) connected to the first antenna element (Fig 31 the first antenna element 3102, [189]) and a second reactive component (Fig 31 a second reactive component 3124, [189]) connected to the second antenna element (the second antenna element 3124, [189]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to corporate wherein the reactive component comprises a first reactive component connected to the first antenna element and a second reactive component connected to the second antenna element in Kerselaers’s invention as taught by Montgomery, a fixed or variable reactive element 3126 such as a fixed or variable inductor L is provided in the connecting element 3106 to provide control (reduction) of the mutual coupling between feed points for the low band element by varying the electrical length of the connecting element 3106, see Montgomery’s para [186].

Regarding claim 10. Kerselaers as modified by Montgomery teaches the device of claim 1, further comprising a matching network disposed between the wireless transceiver and the first and second feed line conductors of the antenna, wherein the matching network is configured to substantially cancel a reactance of the antenna at the feed line conductors that is modified by a reactance of the reactive component (Inductor tuning to the resonant frequency is by definition cancelling the reactance of the antenna at the feed line conductor, para [67]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to corporate the teaching of Montgomery in Kerselaers’s invention, in order to achieve a compact and sleek device or improve antenna efficiency. See Montgomery’s para [197]. 

Regarding claim 11. Kerselaers teaches the device of claim 1, wherein: the antenna comprises the first antenna element (Fig 2, the first element 12a, [31]) , the second antenna element (the second element 12b, [31]).
Kerselaers does not teach one or more additional antenna elements; and the reactive component is one of one or more reactive components that are coupled between the first, second, and the one or more additional antenna elements.
Montgomery teaches one or more additional antenna elements (Fig 31, an additional antenna elements/a high band antenna elements 3112/3114, [186-187]); and 
the reactive component (Fig 31 reactive component 3122/3124 and 3132/3134, [189-190]) is one of one or more reactive components that are coupled between the first (the first antenna 3102), second (the second antenna 3104) , and the one or more additional antenna elements (Fig 31, additional antenna elements 3112/3114).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modified Kerselaers’s hearing device by adding additional antenna and couple to reactive component as taught by Montgomery the reactive element can provided in the connecting element to provide control (reduction) of the mutual coupling between feed points for antenna element, see Montgomery’s para [186].
Regarding claim 12. Kerselaers teaches the device of claim 1, wherein the antenna is configured as a bowtie antenna (Fig 2).

Regarding claim 13.  Kerselaers  as modified by Montgomery teaches the device of claim 1, wherein the reactive component is configured to modify the surface current of the antenna to modify the input impedance at the feed to increase antenna efficiency (Para [186] teaches a fixed or variable reactive element such as a fixed or variable inductor L can be provided in the connecting element to provide control of the mutual coupling between feed points for the low band elements/antennas, and para [189-190] teaches the reactive component can be independently controlled so that the resonance frequency of low band element/antennas; the reactive components can be represented by switches  inductors which can be aggregated or reduced to vary the electrical length of low band antennas elements. The reactive component can be independently controlled so that the resonance frequency of high band resonance frequency of high band antennas elements). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Montgomery in Kerselaers’s invention,  in order to improve the antenna efficiency, and therefore the network performance by controlling the antenna instantaneous frequency/tuning, see Montogmery’s para [197].
Regarding claim 14.  Kerselaers teaches the device of claim 1, wherein the device is a hearing aid (Figs 1-4 hearing aid, [1-2, 29]).

Regarding claim 15. Kerselaers teaches an ear-worn electronic device configured to be worn by a wearer (Figs 1-4 hearing aid, [1-2, 29]), the device comprising: 
 an enclosure configured to be supported by or in an ear of the wearer (Figs 1-4, hearing aid [1-2, 29]); 
electronic circuitry (electrical signal processing circuitry, Para [12, 30]) disposed in the enclosure and comprising a wireless transceiver (wireless communication device, [1-2]); and an antenna in or on the enclosure (Figs 1-4) and comprising:
 a feed (Fig 2, port F for feeding) comprising first (Fig 2, Left port F feeding) and second feed line conductors(Fig 2, right port F feeding) coupled to the wireless transceiver; 
a first antenna element having a first side  (Fig 2, a first antenna element 12a) and an opposing second side (Fig 2, opposing first/second 10a/10b, [30-32]), 
the first side connected to the first feed line conductor (Fig 2 first/second conducting lines 18/24 connected to the first/second side, [32]);
 a second antenna element having a first side (Fig 2, 12b) and an opposing second side (outer side of 10b, [30-32]),
 the first side (Fig 2, inner side of 10b) of the second antenna element (12b) connected to the second feed line conductor (Fig 2, inner side of 10b/second antenna element 12b connected to second conducting line 24, [32-33]); and 
a strap connected to the second side of the first antenna element and the second side of the second antenna element (Fig 2, a strap/copper strip conducting line 16/18 between the first/second antenna elements 12a/12b, [31-32]).
wherein the strap comprises a reactive component (Fig 2, a strap/copper strip conducting line 16/18 between the first/second antenna elements 12a/12b, [31-32] and reactive component/capacitance placed across the feeding port F, [39]); the strap (Fig 2, a strap/copper strip conducting line 16/18) 
Kerselaers teaches a reactive component/a capacitance placed across the feeding port F coupled between the first and second antenna elements (12a and 12b shows in Fig 2, [12, 16, 39]).
Kerselaers does not teach a reactive component coupled between the first and second antenna elements and situated at a location on the antenna other than the feed, wherein the reactive component is configured to modify a surface current of the antenna to modify an input impedance at the feed.
Montgomery teaches a communication device of the subject discloses includes broadly any electronic device that provides voice, video or data communication, see para [279]) and 
a reactive component (Fig 31 reactive element 3126, [186]) coupled between the first (Fig 31 the first antenna 3102, [186]) and second antenna elements (Fig 31 the second antenna 3104, [186]) and situated at a location on the antenna other than the feed (Fig 31 shows), 
wherein the reactive component is configured to modify a surface current of the antenna to modify an input impedance at the feed (para [186] teaches reactive element 3126 such as a fixed or variable inductor L is provided  in the connecting element 3106 to provided control of the mutual coupling between feed points). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modified Kerselaers’s hearing device by adding reactive component coupled between the first and second antenna elements and situated at a location on the antenna other than the feed, wherein the reactive component is configured to modify a surface current of the antenna to modify an input impedance at the feed as taught by Montgomery the reactive element can provided in the connecting element to provide control (reduction) of the mutual coupling between feed points for antenna element, see Montgomery’s para [186].

Regarding claim 16. Kerselaers teaches the device of claim 15, wherein the reactive component comprises one of: a capacitor (capacitance, para [12, 16, 39]).

Regarding claim 17. Kerselaers teaches the device of claim 15, wherein the reactive component comprises one of: a surface mounted component disposed on the strap (Fig 2, a strap/copper strip conducting line 16/18 between the first/second antenna elements 12a/12b, [31-32] and reactive component/capacitance placed cross the feeding port F, [39]), or  a distributed component mounted to the strap. 

Regarding claim 18. Kerselaers teaches the device of claim 15, wherein the strap comprises at least one of: a shaped region that functions as the reactive component (Fig 2, a strap/copper strip conducting line 16 between the first/second antenna elements 12a/12b, [31-32] and reactive component/capacitance placed cross the feeding port F, [39] wherein the strap comprises a shaped region that function as the reactive component), or a first reactive component connected to the first antenna element and a second reactive component connected to the second antenna element.
Regarding claim 19. Kerselaers as modified by Montgomery teaches the device of claim 15, further comprising a matching network disposed between the wireless transceiver and the first and second feed line conductors of the antenna, wherein the matching network is configured to substantially cancel a reactance of the antenna at the first and second feed line conductors that is modified by a reactance of the reactive component (Inductor tuning to the resonant frequency is by definition cancelling the reactance of the antenna at the feed line conductor, para [67]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to corporate the teaching of Montgomery in Kerselaers’s invention, in order to achieve a compact and sleek device or improve antenna efficiency. See Montgomery’s para [197]. 

Regarding claim 20. Kerselaers teaches the device of claim 15, wherein the device is a hearing aid (Figs 1-4 hearing aid, [1-2, 29]).
5.	Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kerselaers 2015/0042524 in view of Montgomery 2015/0118973 further in view of Johnson 2015/0049891


Regarding claim 4. Kerselaers as modified by Montgomery does not teach the device of claim 3, wherein the capacitor comprises an interdigitated capacitor.
Johnson teaches wherein the capacitor comprises an interdigitated capacitor (interdigitated capacitor, see para [31]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate wherein the capacitor comprises an interdigitated capacitor in Kerselaers’s hearing device as modified by Montgomery as taught by Johnson’s invention, as they are less sensitive to dielectric variations and layer to layer misalignment, but more sensitive to etching tolerance.

Regarding claim 8.  Kerselaers as modified by Montgomery does not teach the device of claim 7, wherein the reactive component comprises a surface mounted component disposed on the strap, or a distributed component mounted to the strap.
Johnson teaches wherein the reactive component comprises a surface mounted component disposed on the strap (Fig 4, strap/strips 402, reactive component/capacitances forms on the strips, para [27-28, 31-32]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to corporate the reactive component comprises a surface mounted component disposed on the strap in Kerselaers’s hearing device as modified by Montgomery as taught by Johnson, allows different tuning values by cutting a fractions of these capacitors with a laser or scalpel.  This means devices may be tuned manually, or once the appropriate value is determined, tune automatically with a laser, see Johnson’s para [27].

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7. 	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No 10,631,109B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of this case encompass the cope of U.S Patent 10,631,109B2 with obvious wording variations.










Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        


/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653